     Case 1:20-cv-01234-DAD-JLT Document 15 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    FRANKLIN BARRIOS,                                  Case No. 1:20-cv-01234-DAD-JLT (PC)
12                         Plaintiff,                    ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND GRANTING MOTION
13              v.                                       FOR EXTENSION OF TIME
14    TORRES, et al.,                                    (Docs. 12, 14)

15                         Defendants.                   30-DAY DEADLINE

16

17             On April 28, 2021, the Court issued a screening order finding that Plaintiff’s complaint
18   fails to state a claim on which relief can be granted. (Doc. 9.) The Court directed Plaintiff to file a
19   first amended complaint curing the deficiencies in his pleading or a notice of voluntary dismissal
20   within 21 days. (Id. at 6-7.) On May 19, 2021, the Court granted Plaintiff an extension of time to
21   file an amended complaint. (Doc. 11.) Plaintiff failed to comply with the screening order within
22   the time provided. Therefore, on July 12, 2021, the Court issued an order to show cause why this
23   action should not be dismissed. (Doc. 12.) On July 29, 2021, Plaintiff filed a response to the order
24   to show cause and a motion for a 30-day extension of time to file an amended complaint. (Docs.
25   13-14.)
26             Good cause appearing, the Court DISCHARGES its order to show cause (Doc. 12) and
27   GRANTS Plaintiff’s second motion for an extension of time (Doc. 14). Within 30 days of the
28   date of service of this order, Plaintiff shall file a first amended complaint curing the deficiencies
     Case 1:20-cv-01234-DAD-JLT Document 15 Filed 08/02/21 Page 2 of 2


 1   identified in the Court’s screening order (Doc. 9) or, in the alternative, a notice of voluntary

 2   dismissal. Failure to comply with this order will result in a recommendation, without

 3   further notice, that this action be dismissed for failure to state a claim and to obey court

 4   orders.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 1, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
